NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

LONG HONG,                                       No. 11-73537

               Petitioner,                       Agency No. A094-803-497

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Long Hong, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Hong claims he has a well-founded fear of future persecution by the Chinese

government because he provided assistance to North Korean refugees. Substantial

evidence supports the BIA’s determination that Hong failed to establish his fear of

persecution is objectively reasonable because his wife, who participated with him

in assisting the refugees, remains in China unharmed. See Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (future harm was speculative); Hakeem v. INS, 273
F.3d 812, 816 (9th Cir. 2001) (“[a]n applicant's claim of persecution upon return is

weakened, even undercut, when similarly-situated family members continue to live

in the country without incident”). Accordingly, Hong’s asylum claim fails.

      Because Hong did not establish asylum eligibility, it necessarily follows that

he did not satisfy the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                   11-73537